Citation Nr: 0024266	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  96-37 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from December 1943 to May 
1946.  He died on June [redacted], 1993.  The appellant is the 
veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO), which 
denied the appellant's claim of service connection for the 
cause of the veteran's death.  The appellant disagreed and 
this appeal ensued.  

At the time of the veteran's death, VA had not established 
service connection for any disability.  During his lifetime, 
though, he filed several claims seeking service connection 
for a back disorder and colon cancer secondary to exposure to 
ionizing radiation during service in Japan in the months 
after World War II.  The RO denied his claims and the Board 
denied his appeals.  Most recently, the Board, by January 
1992 decision, denied his appeal seeking service connection 
for rectosigmoid colonic adenocarcinoma as secondary to 
exposure to ionizing radiation.  He moved for 
reconsideration, which the Board denied in May 1992.  

Thereafter, the veteran filed an appeal to the U.S. Court of 
Veterans Appeals (since renamed the U.S. Court of Appeals for 
Veterans Claims) (Court).  He died while his case was pending 
at the Court.  The appellant, his surviving spouse, sought to 
continue his appeal by substituting herself in the veteran's 
place.  As a matter of law, the veteran's claim did not 
survive his death and his survivor must rely on a separate 
claim.  38 C.F.R. § 20.1302; Zevalkink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-
34 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  Thus, 
the Court by January 1995 Order dismissed the appeal and 
vacated the Board's January 1992 decision and all underlying 
rating decisions.  


FINDING OF FACT

The appellant has presented plausible evidence that is 
capable of substantiation linking the veteran's death from 
lung cancer to possible exposure to ionizing radiation. 

CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the veteran died in June 1993 at the age of 
71.  The death certificate indicated that the immediate cause 
of death was non-small cell lung cancer.  An autopsy was not 
performed.  The appellant contends she is entitled to 
VA dependency and indemnity compensation (DIC), or service 
connection for the cause of the veteran's death.  She asserts 
that the veteran's death from lung cancer was related to his 
presence at or near Nagasaki, Japan, not less than two and 
not more than six months after the atomic bombing of that 
city in World War II.  

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability 
contributed substantially or materially to the veteran's 
death, or that it combined to cause death, or aided or lent 
assistance to the production of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(c).  See also 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service).  

For service connection based on exposure to ionizing 
radiation under the provisions of 38 C.F.R. § 3.311, the 
evidence must show the following: (1) the veteran was exposed 
to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation will not be granted.  38 C.F.R. § 3.311(b)(1)(iii).  
For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
includes lung cancer manifest five or more years after 
exposure.  38 C.F.R. § 3.311(b)(2), (b)(5)(iv).  

The threshold question in any such case is whether the 
appellant has presented evidence of a well-grounded claim, 
one that is plausible, meaning meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  An allegation that a disorder is related to 
service is not sufficient; evidence in support of a claim 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  A well-grounded claim for DIC requires 
competent medical evidence in the record showing an 
etiological relationship between the veteran's cause of death 
and his period of military service.  Darby v. Brown, 10 Vet. 
App. 243 (1997).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997) and Caluza v. Brown, 7 Vet. App. 498 (1995) (well-
grounded claim generally requires competent medical evidence 
of a current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and competent medical evidence linking the two).  

The evidence of record includes the death certificate 
indicating that the veteran died of lung cancer, first shown 
in October 1991, many years after his alleged exposure to 
radiation at Nagasaki.  The service department records 
indicated that he arrived in Sasebo, Japan, on October 8, 
1945 aboard the merchant vessel SS Mormacwren as part of 
Logistics Support Company No. 75, that he transferred to 
USS ARD-22 on January 8, 1946, and departed Sasebo for the 
U.S. on March 2, 1946.  The appellant maintains, as did the 
veteran during his lifetime, that he visited Nagasaki on at 
least one and possibly more occasions.  Moreover, a May 1997 
statement from the spouse of the veteran's cousin indicated 
that the veteran visited his cousin aboard a ship in Nagasaki 
harbor during the occupation.  The truthfulness of this 
evidence must be presumed when determining whether a claim is 
well grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Finally, the service department records associated with the 
claims file indicate that he served in Sasebo, 30 miles from 
Nagasaki, and the Defense Nuclear Agency wrote in a July 1986 
report that if he were to have been involved in the 
occupation of Nagasaki it was possible he was exposed to some 
measure of radiation.  These findings, supported by the 
record, render it plausible that he may have been exposed to 
ionizing radiation related to the atomic bombing of Nagasaki.  

The claim is thus well grounded.  VA now has a duty to assist 
the appellant pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. 
§ 3.311, which "attaches to the investigation of all 
possible in-service causes of that current disability, 
including those unknown to the veteran."  Schroeder v. West, 
No. 99-7103, slip op. at 12 (Fed. Cir., May 18, 2000) 
(emphasis in the original).  Actions consisted with this duty 
to assist will be addressed in the Remand portion of this 
decision.  


ORDER

The claim of service connection for the cause of the 
veteran's death is well grounded.  



REMAND

The procedures set forth at 38 C.F.R. § 3.311 were 
promulgated because it is difficult for many claimants to 
provide or obtain evidence in support of their claims for 
compensation based on exposure to ionizing radiation.  
Hilkert v. West, 12 Vet. App. 145, 148 (1999).  Section 3.311 
provides for a series of chronological obligations upon VA 
and a claimant.  Hilkert, 12 Vet. App. at 148-49; Wandel v. 
West, 11 Vet. App. 200, 204-05 (1998).  Once a claimant has 
established that the veteran died of a radiogenic disease (in 
this case lung cancer) and asserts that the disease was 
related to radiation exposure, and VA has obtained a dose 
assessment (found in a July 1986 Defense Nuclear Agency 
letter), then the RO is required to refer the case to the VA 
Under Secretary for Benefits for further consideration.  
38 C.F.R. § 3.311(b)(1)(iii).  The Under Secretary for 
Benefits is to consider the claim with reference to the 
factors specified in section 3.311(e) and may request an 
advisory opinion from the Under Secretary for Health.  38 
C.F.R. § 3.311(c)(1).  The Under Secretary for Benefits must 
then determine the likelihood that the claimant's exposure to 
radiation in service resulted in the current radiogenic 
disease.  See 38 C.F.R. § 3.311(c)(1).

During the veteran's lifetime, the RO undertook development 
of his claim of service connection for colon cancer secondary 
to exposure to ionizing radiation.  See 38 C.F.R. § 3.311b 
(1985-1993) (regulation in effect during the veteran's claim 
and prescribing an identical procedure as set forth at 
38 C.F.R. § 3.311(1994-2000)).  The RO obtained a July 1986 
letter from the Defense Nuclear Agency confirming that the 
veteran served with the Logistic Support Company No. 75 
during the occupation of Japan in 1945.  The letter reported 
that detailed technical dose reconstructions had determined 
the maximum possible radiation doses that might have been 
received by any individual who was at Nagasaki for the full 
duration of the American occupation, September 1945 to June 
1946.  Using all possible worst-case assumptions, the maximum 
possible dose any individual service member might have 
received from external radiation, inhalation, and ingestion 
is less than one rem.  The letter continued that this did not 
mean that any individual approached this exposure level and 
commented that it was probable that the great majority of 
serviceman assigned to the Nagasaki occupation forces 
received no radiation exposure whatsoever.  Accompanying the 
July 1986 letter was an August 1980 report prepared by the 
Defense Nuclear Agency documenting these findings.  The 
Defense Nuclear Agency later forwarded May 1990 and January 
1991 letters concluding that an "exhaustive review of naval 
historical records" did not confirm that the veteran served 
with the Nagasaki occupation forces, came closer than 
30 miles to Nagasaki during his service in Japan, or, given 
that distance, was at any risk of exposure to radiation from 
the strategic atomic bombing of that city.  With this 
information from the Defense Nuclear Agency, the RO referred 
the case to the Director of VA's Compensation and Pension 
Service, acting on behalf of what was then termed the Chief 
Benefits Director (now the Under Secretary for Benefits).  
That official concluded by August 1990 letter that the 
veteran had no confirmed radiation exposure.  

The procedural development of the appellant's claim must 
cover similar ground as that for the veteran's.  Because both 
claims are predicted on whether the veteran was exposed to 
radiation, the appellant's claim may rely on earlier 
development on the same question.  For example, the current 
claim may rely on the dose estimate previously obtained.  As 
for the conclusion reached by the Director of the 
Compensation and Pension Service regarding exposure, the 
appellant here has submitted additional evidence since the 
veteran's death that addresses whether the veteran was at 
Nagasaki.  She submitted a May 1997 statement from the spouse 
of the veteran's cousin indicating that the veteran visited 
his cousin aboard a ship in Nagasaki harbor during the 
occupation.  In making the earlier August 1990 decision, the 
Director of the Compensation and Pension Service could not 
have considered this later statement.  


To ensure that VA accurately and fairly develops the claim in 
accordance with section 3.311, the case is REMANDED for the 
following development:

1.  The RO should continue development of 
the appellant's claim pursuant to 
38 C.F.R. § 3.311, by referring the claim 
to the Director of VA's Compensation and 
Pension Service, or another appropriate 
official acting on behalf of the Under 
Secretary for Benefits, and asking that 
official to take action in accordance 
with 38 C.F.R. § 3.311(c).  

2.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on this matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



